DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“film formation part” and “measurement part” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	For “measurement part”, structure in the form of a detector that performs infrared spectroscopy is found in Applicant’s Specification at [0043].
	For “film formation part”, structure in the form of a a gas supply that supplies a source gas is found in Applicant’s Specification at [0032].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsunari (US 2004/0023403), and further in view of Mantz et al. (US 2005/0118735) hereinafter known as Mantz.
With regards to claim 1, Tatsunari discloses a film evaluation method [0001], comprising:
a first measurement process of measuring a using infrared spectroscopy ([0017][0023] teaches of obtaining an infrared absorption spectrum of the substrate in advance to the infrared absorption spectrum of the film and the data is subtracted to obtain an infrared absorption spectrum of the film alone. (see also [0050]);
a film formation process of forming a film on the substrate after the first measurement process [0024][0051];
a second measurement process of measuring the substrate using infrared spectroscopy after the film formation process ([0051]; “The same spot on the wafer is then irradiated with infrared radiation under substantially the same conditions as described above. Using FT-IR spectroscopy, the ratio of the intensity of the infrared radiation incident on the FSG film and the silicon substrate, to the intensity of the infrared radiation that has permeated both the film and substrate is measured wavelength by wavelength. This becomes the second infrared absorption spectrum.”); and
an extraction process of extracting difference data between measurement data obtained in the first measurement process and measurement data obtained in the second measurement process ([0051]; “The first infrared absorption spectrum is subtracted from the second infrared absorption spectrum to calculate the infrared absorption of the FSG film alone. In this manner, the infrared absorption spectrum of the silicon substrate is subtracted from the combined infrared absorption spectrum of the FSG film and silicon substrate, thereby enabling the infrared absorption spectrum of the FSG film alone as desired to be obtained.”).
Tatsunari teaches of analyzing the etch rate of the film as part of a parameter for multivariate analysis [0110][0111] and further teaches that the film can be etched away for the deposition of another film [0113]. The reference further teaches that films that can be grown in the apparatus are silicon nitride for silicon oxide films [0118]. 
Tatsunari does not specifically disclose a first measurement process of measuring a substrate on which a pattern including recesses is formed using infrared spectroscopy.
Mantz discloses a method for determining or inspecting a lateral dimension or a volume of a recess in a layer at a surface of a substrate or a property of a material arranged in the recess (Abstract). Electromagnetic radiation, having a wavelength that is greater than a lateral dimension of the recess, is utilized to scan the substrate layer to obtain characterization data. The characterization data maps the lateral dimension or the volume of the recess or the property of the material arranged in the recess [0028]. Mantz further teaches that infrared light wavelengths are typically ten to hundred times as long as the critical dimension in modern semiconductor structures, and by utilizing infrared light, there are no scattering effects that occur at a wavelength that is greater than the typical feature size and in particular, greater than a lateral dimension of a recess.  Further, during an individual measurement, a large number of structures, particularly trenches and other recesses, may be measured. The measurement result is an average value over a large number of structures [0034]. Mantz further teaches that infrared spectroscopy (IRS) and infrared spectroscopic ellipsometry (IRSE) can be used to examine structures of the layer by comparing a detected spectrum with a reference spectrum [0038]. Finally, the reference teaches that the infrared spectroscopic ellipsometer can be utilized for pattern or structure recognition and an automatic real time analysis [0046].
In view of Mantz, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Tatsunari method with a method of utilizing infrared spectroscopy (by using a device like an infrared spectroscopic ellipsometry) to measure and analyze a substrate having a pattern and recesses. The motivation is to obtain a spectrum of the surface of the patterned substrate (with recesses) wherein the spectral data can be utilized for the characterization of the substrate’s surface properties and topology.

With regards to claim 2, Tatsunari, in view of Mantz, discloses the film forming method of Claim 1, wherein the extraction process further includes:
obtaining an absorbance of infrared light before film formation and an absorbance of infrared light after film formation for each wavenumber of infrared light from the measurement data before film formation obtained in the first measurement process and the measurement data after film formation obtained in the second measurement process, respectively (Tatsunari; [0050][0051][0058][0105]; see the rejection of claim 1); and
extracting an absorbance of infrared light at each wavenumber as the difference data by subtracting the absorbance of infrared light before film formation from the absorbance of infrared light after film formation for each wavenumber of infrared light (Tatsunari; [0023][0051]).

With regards to claim 8, Tatsunari, in view of Mantz, discloses the film forming method of Claim 1, further comprising;
a control process of controlling process parameters in the film formation process based on the difference data extracted in the extraction process. (Tatsunari; [0103]-[0106])(see the rejection of claim 1)

With regards to claim 9, Tatsunari, in view of Mantz, discloses the film forming method of Claim 8, wherein the control process further includes controlling the process parameters in the film formation process based on a comparison result of difference data among a plurality of substrates from the difference data of the plurality of substrates. (Tatsunari; [0103]-[0106])

With regards to claim 10, Tatsunari, in view of Mantz, discloses the film forming method of Claim 8, wherein each of the first measurement process and the second measurement process is carried out on a plurality of in-plane locations of the substrate (Mantz; [0070][0071][0083])(Mantz; Fig. 4; 82), and 
wherein the control process further includes: 
extracting difference data between the measurement data obtained in the first measurement process and the measurement data obtained in the second measurement process for each of the plurality of locations (see the rejection of claim 1); and controlling the process parameters based on the extracted difference data of the plurality of locations (Tatsunari; [0103]-[0106]).

With regards to claim 11, Tatsunari, in view of Mantz, discloses the film forming method of Claim 10, wherein the control process further includes:
obtaining a film thickness distribution and film quality of the film formed on the substrate from the difference data of the plurality of locations (Tatsunari; [0057][0073][0074][0075]); and
controlling the process parameters such that predetermined film quality is obtained while making the film thickness distribution uniform (Tatsunari; [0057][0073]).

With regards to claim 12, Tatsunari, in view of Mantz, discloses the film forming method of Claim 1, wherein the film formation process further includes periodically forming a film on a substrate under same film formation conditions (Tatsunari; [0057]), and wherein the film forming method further comprises a diagnosis process of diagnosing conditions of an apparatus that performs the film formation process based on a comparison result of difference data among a plurality of substrates obtained from the difference data of the plurality of substrates on each of which the film has been formed under the same film formation conditions(Tatsunari; [0026][0030][0074][0103]-[0106]).

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsunari, Mantz, and further in view of Horikiri (US 2020/0388546).
With regards to claim 3, Tatsunari, in view of Mantz, does not specifically disclose the film forming method of Claim 2, further comprising:
a display process of displaying a state of the film formed on the substrate in the film formation process based on the difference data extracted in the extraction process.
Horikiri discloses a method for measuring a film thickness of a thin film in a nitride semiconductor laminate utilizing a Fourier Transform Infrared Spectroscopy method or Infrared Spectroscopic Ellipsometry method (Abstract). The reference teaches of a step of specifying and outputting the film thickness value based on spectrum analysis results. The film thickness values are then outputted to an display unit included in an FT-IR measurement apparatus [0225]-[0228].
In view of Horikiri, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Tatsunari method with a display process of displaying the thickness of the film formed on the substrate. The motivation is to monitor the thickness of the films that are grown of the patterned substrate.

With regards to claim 4, modified Tatsunari, discloses the film forming method of Claim 3, further comprising:
a control process of controlling process parameters in the film formation process based on the difference data extracted in the extraction process. (Tatsunari; [0029])(Horikiri; [0125][0212][0213])

With regards to claim 5, modified Tatsunari, discloses the film forming method of Claim 4, wherein the control process further includes controlling the process parameters in the film formation process based on a comparison result of difference data among a plurality of substrates from the difference data of the plurality of substrates. (Horikiri; [0125][0156])(see the rejection of claim 1) (Tatsunari; [0103]-[0106])

With regards to claim 6, modified Tatsunari, discloses the film forming method of Claim 5, wherein the film formation process further includes periodically forming a film on a substrate under same film formation conditions (Tatsunari; [0103]-[0106]), and
wherein the film forming method further comprises a diagnosis process of diagnosing conditions of an apparatus that performs the film formation process based on a comparison result of difference data among a plurality of substrates obtained from the difference data of the plurality of substrates on each of which the film has been formed under the same film formation conditions (Tatsunari; [0026][0030][0074]).

With regards to claim 7, Tatsunari, in view of Mantz, does not disclose the film forming method of Claim 1, further comprising;
 a display process of displaying a state of the film formed on the substrate in the film formation process based on the difference data extracted in the extraction process.
Horikiri discloses a method for measuring a film thickness of a thin film in a nitride semiconductor laminate utilizing a Fourier Transform Infrared Spectroscopy method or Infrared Spectroscopic Ellipsometry method (Abstract). The reference teaches of a step of specifying and outputting the film thickness value based on spectrum analysis results. The film thickness values are then outputted to an display unit included in an FT-IR measurement apparatus [0225]-[0228].
In view of Horikiri, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Tatsunari method with a display process of displaying the thickness of the film formed on the substrate. The motivation is to monitor the thickness of the films that are grown of the patterned substrate.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2011/0074013) hereinafter known as Ueda, and further in view of Tatsunari (US 2004/0023403).
With regards to claim 13, Ueda discloses a film forming apparatus ([0079]; Fig. 1; plasma processing apparatus), comprising: 
a stage (Fig. 1; substrate holder 8) configured to place thereon a substrate (target substrate W) on which a pattern including recesses ([0038]; target substrate in which a trench is formed) is formed; 
a film formation part configured to perform a film formation process on the substrate [0038][0044]; 
a measurement part configured to measure the substrate using infrared spectroscopy [0009].
Ueda does not disclose;  
a controller configured to: 
measure the substrate before film formation by the measurement part; 
form a film on the substrate by the film formation part; 
measure the substrate after film formation by the measurement part; and 
perform a control to extract difference data between measurement data obtained by the measurement part before the film is formed and measurement data obtained by the measurement part after the film is formed.
Tatsunari discloses a film-growing apparatus [0001], comprising:
a controller ([0013]; a film-growing apparatus that control and determine the quality of films in semiconductor devices) configured to: 
measure the substrate before film formation by the measurement part ([0017][0023] teaches of obtaining an infrared absorption spectrum of the substrate in advance to the infrared absorption spectrum of the film and the data is subtracted to obtain an infrared absorption spectrum of the film alone. (see also [0050]); 
form a film on the substrate by the film formation part [0024][0051]; 
measure the substrate after film formation by the measurement part process ([0051]; “The same spot on the wafer is then irradiated with infrared radiation under substantially the same conditions as described above. Using FT-IR spectroscopy, the ratio of the intensity of the infrared radiation incident on the FSG film and the silicon substrate, to the intensity of the infrared radiation that has permeated both the film and substrate is measured wavelength by wavelength. This becomes the second infrared absorption spectrum.”); and 
perform a control to extract difference data between measurement data obtained by the measurement part before the film is formed and measurement data obtained by the measurement part after the film is formed ([0051]; “The first infrared absorption spectrum is subtracted from the second infrared absorption spectrum to calculate the infrared absorption of the FSG film alone. In this manner, the infrared absorption spectrum of the silicon substrate is subtracted from the combined infrared absorption spectrum of the FSG film and silicon substrate, thereby enabling the infrared absorption spectrum of the FSG film alone as desired to be obtained.”).
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the apparatus of Ueda, with the teachings of Tatsunari, to gain a controller that can perform the functions of the clamed limitation. The motivation is to gain a controller/computer that can measure and monitor the growth of the film on a substrate having patterned recesses (trenches) and the said controller performs the function of controlling the deposition of the film as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Halle et al. (EP 1018632)
Phelps (US 2008/0228308)
Matsuura (US 2002/0182891)
Katsumata et al. (US 5,851,842)
Solomon et al. (US 5,900,633)
	Kang et al. (US 2016/0163539)
	Shelley et al. (US 2010/0032571)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884